Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et. Al. (US 20110309481 A1 previously cited hereinafter Huang) and further in view of Pozder et. Al. (US 6420208 B1 newly cited hereinafter Pozder).

Regarding claim 1, Huang teaches in Figs. 1-2 or 3 or 11 with associated text a packaged semiconductor device comprising: a semiconductor die 102 (paragraph [0034], lines 1-2); 
a carrier 104 (paragraph [0034], lines 1-2); 
a plurality of electrical connections 108 formed between the semiconductor die and the carrier (Fig. 1 paragraph [0036], lines 1-4); 
an electrical isolation layer 110 that covers an outer surface of each of the plurality of electrical connections (Fig. 1, paragraph [0036], lines 4-6); and 
a conductive underfill structure 116 between the semiconductor die and the carrier (Fig. 1, paragraph [0039], lines 1-4), and surrounding each of the plurality of electrical connections, wherein the electrical isolation layer electrically isolates each electrical connection from the conductive underfill structure (Fig. 1, paragraph [0039] , lines 1-4).  
Huang does not specify an electrically conductive ground surface located between the semiconductor die and the carrier, the electrically conductive ground surface is electrically coupled to a ground line of the semiconductor die, the conductive underfill structure directly contacts and is electrically connected to the electrically conductive ground surface at a location located between the semiconductor die and the carrier, wherein the electrically conductive ground surface is not part of a structure of the carrier..
	Pozder discloses in Fig. 3 with associated text an electrically conductive ground surface 210 located between a semiconductor die 102 and a carrier 114, the electrically conductive ground surface is electrically coupled to a ground line of the semiconductor die (column 3, lines 58-61), a conductive structure 118, similar to a part of the conductive underfill structure of Huang, directly contacts and is electrically connected to the electrically conductive ground surface at a location located between the semiconductor die and the carrier, wherein the electrically conductive ground surface is not part of a structure of the carrier (Pozder Fig. 3) so that by using a similar electrically conductive ground surface in the device of Huang the device would comprise an electrically conductive ground surface located between the semiconductor die and the carrier, the electrically conductive ground surface is electrically coupled to a ground line of the semiconductor die, the conductive underfill structure directly contacts and is electrically connected to the electrically conductive ground surface at a location located between the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive ground surface similar to that taught by Park in the device of Huang because according to Pozder by using such a structure the ground path from the bulk silicon 124 that passes through the conductive fillet contacts both the metal fingers 210 that interconnect to the guard ring 126 and also contacts the substrate contact pad 116, thus providing assurance that all three areas of the device have a common electrical potential (column 3, lines 58-63) and so would be useful for ensuring a common ground potential between the die and substrate of Park.



    PNG
    media_image1.png
    200
    486
    media_image1.png
    Greyscale


Regarding claim 2, Huang teaches the semiconductor die comprises a plurality of die pads 202 connected to active circuitry within the semiconductor die (Fig. 2, paragraph [0047]).  

Regarding claim 4, Huang teaches each electrical connection of the plurality of electrical connections comprises: a plurality of joints 108 formed on the set of the plurality of die pads (paragraph [0036], lines 1-2).

Regarding claim 5, Huang in view of Pozder teaches at least one of the plurality of die pads is a ground die pad connected to the ground line, and the electrically conductive ground surface is a surface of the ground die pad (Pozder column 3, lines 58-61).

Regarding claim 8, Huang teaches the carrier comprises a plurality of landing pads (112 and 122), and the plurality of electrical connections are attached to a set of the plurality of landing pads 112 (Fig. 1, paragraph [0036], lines 6-9 and paragraph [0039], lines 4-6).  

Regarding claim 9, Huang teaches at least one of the plurality of landing pads is a ground landing pad 122 connected to a ground line 124 (Fig. 1, paragraph [0044], lines 1-3), and the conductive underfill structure directly contacts and is electrically connected to the ground landing pad (Fig. 1, paragraph [0039], lines 4-6).  

Regarding claim 13, Huang teaches the conductive underfill structure further comprises conductive filler or particles 118 (paragraph [0040]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Pozder as applied to claim 2 and further in view of Park et. Al. (US 20070018322 A1 newly cited hereinafter Park).

	Regarding claim 3, Huang teaches the packaged semiconductor device of claim 2.
	Huang does not specify each electrical connection of the plurality of electrical connections comprises: under bump metallization (UBM) formed on each of a set of the plurality of die pads, and a plurality of joints formed on the UBM of the set of the plurality of die pads.
	Park discloses in Figs. 1A-1B with associated text a semiconductor device similar to that of Huang wherein each electrical connection of a plurality of electrical connections (130 and 140) comprises: under bump metallization (UBM) 130 formed on each of a set of a plurality of die pads 111, and a plurality 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use under bump metallization (UBM) formed on each of a set of the plurality of die pads, and a plurality of joints formed on the UBM of the set of the plurality of die pads as taught by Park for each electrical connection of Huang because according to Park using such a structure strengthens the joint force of the solder ball 140, and protects the surface of the semiconductor die 110 and buffers the stress (paragraph [0017], lines 10-12) so that such electrical connections would be useful to strengthen the joint force and of the solder balls and protect the surface of the semiconductor die and buffer stress in the packaged semiconductor device of Park furthermore using such electrical connections is very well known in the to those of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Pozder as applied to claim 1 and further in view of Kuijk (US 6396712 B1 newly cited hereinafter Kuijk).

Regarding claim 12, Huang in view of Pozder teaches the packaged semiconductor device of claim 1, wherein the conductive underfill structure comprises a polymer 120 (Huang Fig. 1, paragraph [0038], line 11).
	Huang does not specify that the polymer is a conductive polymer having an electrical conductivity greater than 1 x 10^5 Siemens/cm.
	Kuijk discloses a conductive material (column 8, lines 10-11) similar to that of Huang in view of Pozder comprising a conductive polymer having an electrical conductivity between 1 x 10^3 to 1 x 10^6 Siemens/cm (column 8, lines 36-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive polymer having an electrical conductivity greater than 1 x 10^5 Siemens/cm as taught by Kujik for the polymer of Huang in view of Pozder because according to Kujik such conductance are typical for such electrically conductive polymers (column 8, lines 36-40), .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Pozder as applied to claim 1, and further in view of Tilly (US 6297562 B1 newly cited hereinafter Tilly).

Regarding claim 14, Huang in view of Pozder teaches the packaged semiconductor device of claim 1, wherein the electrical isolation layer comprises an insulating material (Huang paragraph [0037]) that covers the outer surface of each electrical connection from a surface 106 of the semiconductor die to a passivated surface (top surface of 302 protects components of 104 as a solder mask paragraph [0050] and is therefore interpreted to be a passivated surface) of the carrier (top surface of 302 paragraph [0050]) (Fig. 1).
	Huang does not specify wherein the insulating material a dielectric material and the surface of the semiconductor die is a passivated surface however the materials taught by Huang to be used for the insulating materials (paragraph [0037]) are generally dielectric materials.
	Tilly discloses in Figs. 1 and 5 an insulating material 52 similar to that of Huang in view of Pozder that is a dielectric material (column 9, lines 21-23) and the surface (lower surface 22 Fig. 1) a surface 22 of a semiconductor die 20 similar to that of Huang in view of Pozder is a passivated surface (column 3, lines 30-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating material of Huang in view of Pozder a dielectric material and to passivate the surface of the semiconductor die of Huang as taught by Tilly because according to Tilly .

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 8-9 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897       

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897